controlling statutory language and relevant caselaw, we conclude that the
                   Board abused its discretion in determining the timeliness of Reno's notice
                   when the Board failed to apply the correct legal standard that governs the
                   inquiry for what is the date of injury for an occupational disease under a
                   statute that concerns a disability by injury.        See NRS 233B.135(3)
                   (providing that a reviewing court determines whether an agency decision
                   violated statutory provisions or was arbitrary or capricious); Vredenburg
                   ex rel. Vredenburg v. Sedgwick CMS,       124 Nev. 553, 557, 188 P.3d 1084,
                   1087 (2008) (stating that an agency's conclusions of law that are closely
                   related to its view of the facts will not be set aside if supported by
                   substantial evidence); In re Halverson, 123 Nev. 493, 510, 169 P.3d 1161,
                   1173 (2007) (stating that it is an abuse of discretion to apply the wrong
                   legal standard); Washoe Med. Ctr. v. Second Judicial Dist. Court, 122 Nev.
1298, 1302, 148 P.3d 790, 792 (2006) (indicating that de novo review
                   applies to statutory interpretation issues); United Exposition Serv. Co. v.
                   State Indus. Ins. Sys., 109 Nev. 421, 423, 851 P.2d 423, 424 (1993) (stating
                   that "Mills court's role in reviewing an administrative decision is identical
                   to that of the district court").
                                At the relevant time, NRS 616B.557(1) permitted a self-
                   insured employer to make an SIA claim when its employee
                                has a permanent physical impairment from any
                                cause or origin and incurs a subsequent disability
                                by injury arising out of and in the course of his
                                employment which entitles him to compensation
                                for disability that is substantially greater by
                                reason of the combined effects of the preexisting
                                impairment and the subsequent injury than that
                                which would have resulted from the subsequent
                                injury alone. . . .


SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A csetto
                 NRS 616B.557(1) (2005) (emphases added). The employer's ability to
                 recover on an SIA claim was conditioned on the employer effectuating a
                 notice "of any possible [SIA] claim . . . as soon as practicable, but not later
                 than 100 weeks after the injury."          NRS 616B.557(5) (2005) (emphasis
                 added). The plain meaning of the 100-week language set forth the
                 ultimate time limitation for the notice.      See Cromer v. Wilson, 126 Nev.
106, 109, 225 P.3d 788, 790 (2010) (providing that unambiguous statutes
                 are interpreted based on their plain meaning); see also Idaho Watersheds
                 Project v. Hahn, 187 F.3d 1035, 1036-37 (9th Cir. 1999) (treating the time
                 limitation that follows an "as-soon-as-practicable-but-not-later-than
                 phrase" as the decisive time limitation); Arel v. T & L Enters., Inc., 189
P.3d 1149, 1152-53 (Idaho 2008) (same); Luckenbill v. Indus. Comm'n, 507
N.E.2d 1185, 1190 (Ill. App. Ct. 1987) (same).
                             Here, the Board determined that the degenerative joint
                 disease of Reno's employee was the subsequent occupational injury upon
                 which NRS 616B.557(1) conditions an SIA claim. Accordingly, the Board
                 endeavored to establish the disease's injury date in order to resolve
                 whether Reno accomplished its notice within "100 weeks after the injury."
                 NRS 616B.557(5) (2005) (emphasis added). But in so doing, the Board
                 erroneously focused on "the date of [the disease's] onset" for the injury
                 date and, as a result, concluded that July 1, 2002, was the date of injury
                 because the disease "was manifest" and "evident" by that time.
                             The district court's focus on the onset and discovery of the
                 disease was misplaced in this matter that concerns the injury date for an
                 occupational disease as it relates to a statute that concerned a
                 "subsequent disability by injury." NRS 616B.557(1) (2005). Under similar
                 circumstances, the court in Mirage Casino-Hotel v. Nevada Department of

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                Administration ascertained the injury date for an occupational disease
                with respect to a statute and regulation that concerned the injury date for
                disability benefits. 110 Nev. 257, 259-60, 871 P.2d 317, 318-19 (1994).
                The Mirage court recognized that disablement for the purposes of an
                occupational disease is statutorily defined as 'the event of becoming
                physically incapacitated by reason of an occupational disease arising out of
                and in the course of employment. . . ."        Id. at 260, 871 P.2d at 319
                (quoting NRS 617.060). It held that the injury date for calculating
                disability benefits for an occupational disease was not when an employee
                merely "suffered" from the disease, but it was when an employee was "no
                longer able to work" because the disease disabled the employee.           Id.
                Accordingly, it concluded that the injury date for an occupational disease
                was when the disease caused the employee to be "disabled; i.e., unable to
                continue working." Id.
                               Similar to Mirage, this matter concerns a statute that affords
                relief based on a disability by an occupational injury.             See NRS
                616B.557(1) (2005). When the Board applied NRS 616B.557 to the
                degenerative joint disease, it erroneously focused on the onset of the
                disease and when it became manifest or evident. Pursuant to Mirage, the
                Board needed to focus on when the disease caused the employee to be
                "disabled; i.e., unable to continue working." Mirage, 110 Nev. at 260, 871
P.2d at 319.
                               As to Reno's contention that a new injury date was generated
                when its employee continued his employment and continuously
                aggravated his knee condition as a result, its argument is insufficiently
                developed. Reno premises this contention on the fact that• the Board
                considered this theory to be viable and on the assertion that NRS

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                616B.557(5) must be construed in its favor because it is ambiguous. We,
                however, do not find the statute to be ambiguous. And because Reno fails
                to offer this court pertinent legal authority or analysis to support its
                theory that continuous employment generated a new injury date under
                NRS 616B.557(5), we do not address the argument.           See Edwards v.
                Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38
                (2006) (explaining that this court need not consider claims that are not
                cogently argued or supported by relevant authority). Nevertheless, Reno
                correctly asserts that the district court abused its discretion. As the
                parties do on appeal, the Board below failed to consider the relevant
                authority, Mirage, for its inquiry and determination about the injury date.
                              Accordingly, the Board must revisit its inquiry about the
                timeliness of Reno's notice. After exploring the remaining contentions on
                appeal—none of which acknowledge Mirage—and concluding that they
                lack merit, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                                                    J.
                                                   Pickering
                                                    (Th

                                                      a..                       ,   J
                                                   Parraguirre
                                                        7Th

                                                                                    J.
                                                   Saitta


SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                    cc: Hon. Brent T. Adams, District Judge
                         Second Judicial District Court Dept. 9
                         Jonathan L. Andrews, Settlement Judge
                         McDonald Carano Wilson LLP/Reno
                         McDonald Carano Wilson LLP/Las Vegas
                         Dept of Business and Industry/Div of Industrial Relations/Carson
                         City
                         The Law Offices of Charles R. Zeh, Esq.
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A    ea.)